Case 1:21-cv-05041 Document 1-3 Filed 06/08/21 Page 1 of 7




EXHIBIT 3
              Case 1:21-cv-05041 Document 1-3 Filed 06/08/21 Page 2 of 7




Februory 23′ 2021




                                            ≒
                                          五凸JL
                                          1覧




                                 ヽRK｀ V[INER
                                ヽァ
                               ,特               LAヽ ヽ


                              PRiVILECED COMMUNICAT10N
                             FOR SETTLEMENT PURPOISES()N LY




VIA E-moil @ StorrPoolCloims@storrcomponies.com
Attn: Storr Cloims
Nome of lnsuronce Compony: Storr Surplus Lines lnsuronce Compony
Address: 399 Pork Avenue 8t' Floor
                .l0022
New York, NY
        Re: SFMB   Monogement       LLC

                Cloimont Nome: SFMB Monogement LLC
                Authorized Signotory: Borry O'Connor
                DOL: Morch 1,2020
                Policy No: SLSTPTYI I 178619

Deor Storr Surplus Lines lnsuronce Compony:
       Pleose occept this letter os our formol demond for settlement of the obove-
referenced cloim on beholf of our client, SFMB Monogement, LLC ("SFMB" or
"Cloimont"). This cloim is being filed directly with Storr Surplus Lines lnsuronce
Compony ("Storr") by emoil in conformity with the demond instructions contoined
in Cloimont's business interruption insuronce policy. Cloimont is moking this cloim
for loss of revenue, loss of profit, poyroll expenses, ond odditionol expenses
incurred through no foult of the Cloimont. Cloimont poid $109,730 in premiums
quorterly for this policy ond is the coveroge under which business interruption
cloims ore covered. Cloimont purchosed odditionol coveroge endorsements to
protect Cloimont ogoinst unforeseen business losses thot might be incurred by
Cloimont the couse(s) of which Cloimont is not responsible. The odditionol
premium thot cloimont incurred wos poid to protect Cloimont if business wos
stopped, or reduced, due to governmentol oction, economic loss, physicol
domoge, closure of the premises, or other unforeseen injuries. These odditionol
premiums were timely poid by the Cloimont in occordonce with the policy
requirements in the omount colculoted by the insurer for the odditionol
coveroges purchosed. These coveroges include but ore not limited to: (i)

Poge l of34
               Case 1:21-cv-05041 Document 1-3 Filed 06/08/21 Page 3 of 7




odditionol expenses incurred due to property closure; (ii) Cloimont's odditionol
poyroll expenses during the period of loss; (iii) remediotion of physicol domoge of
ihe effected property; (iv) loss of business revenue, income, ond vorioble profit;
ond (v) on ogreed upon volue of Cloimont's economic losses should ony injury
be coused due to on interruption in Cloimont's business. SFMB Monogement LLC
sustoined losses beginning Morch 1,2020 ond continuing until this doy in Tompo'
Florido.
        It is o well-estoblished foct thot o pondemic colled Coronovirus-.l9
("Covid") resulted in wide-spreod losses to businesses oround the world forced to
close, or drosticolly reduce operotions to minimize the risk of further infection'
While reosonoble minds hove reoched different conclusions os to whether the
meosures token by municipol ond notionwide governmentol entities ond
outhorities wos drostic overkill, or not neorly enough efforts were mode to contoin
the virus; one foct thot is not open for debote is thot businesses, including SFMB,
suffered cotostrophic economic losses. A second foct is thot Storr offers business
interruption income coveroge os on optionol benefit ovoiloble to businesses to
minimize their risk ond sustoin them when o suspension of business operotions
couses o loss of business income. This coveroge ollows o business to continue to
poy operoting expenses, odditionol expenses incurred becouse of the
suspension, ond to supplement its lost business income. The third undisputed foct
is thot SFMB purchosed neorly every odditionol endorsement to protect itself from
economic losses due to the required closure or suspension of business operotions
for which, SFMB is not of foult. Finolly, it is o well-estoblished tenet of insuronce low
thot ony couse of loss thot is not specificolly excluded in unombiguous longuoge
is considered o covered peril.
        When SFMB renewed its insuronce policy on Moy 15, 2020, o 43rd
endorsemenf wos odded to the policy ond the premium wos increosed by more
thon $50,000 peryeor. This 43ro endorsement, o "Communicoble Diseose Exclusion
Endorsement," specificolly excluded coveroge for business interruption losses thot
could be ottributed in ony woy to o "communicoble diseose." This endorsement
wos odded by Storr in response to the initiol closure orders of Morch 2020 in the
Stote of Florido reloted to the Covid pondemic. Conspicuously obsent from
SFMB's policy thot wos in effect of the beginning of the outbreok ond continuing
until the policy wos renewed (Moy 15, 2019- Moy 15,2020) is this very
"Communicoble Diseose Exclusion Endorsement." As stoted obove, o centrol
tenet of insuronce low is thot ony couse of loss thot is not specificolly excluded is
considered o covered peril. By the very oddition of Storr's new exclusion, it is Storr's
odmission thot Cloimont's policy in effect of the time the business interruption
losses begon does nol hove o communicoble diseose exclusion. Storr priced the
coveroge ond issued the policy to Cloimont bosed on Cloimont's potentiolcloims
ogoinst Storr should business be suspended knowing thot o communicoble
diseose could occur.
        SFMB foithfully poid Storr in o timely foshion ond now seeks the ogreed-upon
compensotion from Storr for the loss thot SFMB hos suffered due to the Covid

Poge 2 of 34
               Case 1:21-cv-05041 Document 1-3 Filed 06/08/21 Page 4 of 7




pondemic. Cloimont owns ond operotes nine different entities eoch                seeking
coveroge under this policy ond included in the "other locotions endorsement." Eoch
seporote property hos provided profit ond loss stotements, economic loss models, ond
oppropriote lost vorioble profit benchmorks ond omounts for eoch of the locotions.
The "Business lncome (ond Extro Expense) Coveroge Form is one of the coveroge
forms stoted in the commerciol property insuronce portion of Cloimont's Policy
Endorsem ent O2ll2. The endorsement in Cloimont's policy provides l2 months of
coveroge (ond on odditionol30 doys of coveroge due to the odditionol premium
poid for Extended Business lnterruption Endorsement) ond stotes thot:
     "We will poy for fhe octuo/ Ioss of Business lncome you susfoin due to the
 necessory suspensio n" of Your "operations" during the "period of resforotion." The
   suspension must be coused by direcf physicol /oss of or domoge to properfy ot
 premises which ore described in the Dec/orofions and for which o Business lncome
 Limit of /nsuronce is shown in the Dec/orofions. Ihe loss or domoge musl be coused
                        by or resu/f from a Covered Couse of Loss. "
        Throughout the 102 poges of Cloimont's insuronce policy, "direct physicol loss
or domoge to" ore seporoiely identified hozords. Common definitions of "or" would
not require both o "physicol loss" Sd "domoge" to occur of the insured's property,
but either o "physicol loss" 91 "domoge" to occur of the property. Ihe longuoge in
Cloimont's Endorsements Numbers two, six, ond eleven outline the methodology by
which SFMB is oble to cloim economic domoges is o meosure of vorioble profit. Per
Endorsement No. 1, Agreed Amount Endorsement (Business lnterruption) Cloimont hos
poid more thon $500,000 per yeor to cover oll economic horms thot could slow or
suspend business. For this premium, Storr hos ogreed thot should Cloimont suffer o
business interruption loss, the volue of the cloim would be $.l8,244,219 (less opplicoble
deductibles). Per the wording in the Business lnterruption Endorsement, "Loss of or
domoge to" the property must hove occuned resulting in suspension or reduction of
operotions. Since Cloimont is o corporotion ond not o person or o physicol piece of
property, the only "domoge" thot cloimont could suffer would be o reduction in
revenue or profit violoting its fiduciory duty to its shoreholders to moximize profit. The
totol economic loss colculoted thus sotisfying the longuoge of the business
interruption endorsement is $6,262,918.32. (Pleose see ottoched economic loss
models with Cloimont's expenses clossified os either "fixed" or "vorioble" for purposes
of the colculotion).

U   nco nditio nol Seff/emen t       De   mo   nd
     Bosed on the evidence in this cose, current stotus of similorly situoted litigotion
in vorious jurisdictionst, ond odditionol penolties Storr will occur should                                     this
demond be denied in bod foith;SFMB, hos outhorized this firm to moke o demond
for $18,244,219.00 (the ogreed-upon volue). ln exchonge, our client SFMB will
execute o full ond complete releose of oll cloims he hos or will hove ogoinst Storr,
1 Henderson Road Restaurant Systems, lnc. dba Hyde Park Grille, et. al. v. Zurich American lns. Co., Case No.
l:20Cr1t239, Order granting Plaintiffs' Motion for Summary Judgment (N.D. Ohio )an. L9,202L\



Poge 3 of 34
               Case 1:21-cv-05041 Document 1-3 Filed 06/08/21 Page 5 of 7




ond will indemnify some ogoinst the cloims of others, including ony lienholders
ond persons or entities with subrogotion interests, whether known or unknown,
thot orose from this loss. Further, our client will poy oll debts occrued from this loss
out of the settlement proceeds. lf the colculoted economic loss of SFMB of
$18,244,219 exceeds lhe limits of SFMB's coveroge; Cloimont demonds thot
                                                                                policy
limits of loss be tendered for soid releose.
    It is the express intent of this letter to provide the obove seitlement demond
under S 627.70131, Fto. Stot. (2020). Under this stotute, Storr hos the following duties
ond obligotions pertoining to the hondling of this cloim:

    (l )(o) Upon on insurer's receiving o communicotion with respect to o cloim,
the insurer sholl, within l4 colendor doys, review ond ocknowledge receipt of
such communicotion unless poyment is mode within thot period.
    (5)(o) Within 90 doys ofter on insurer receives notice of on initiol, reopened,
or supplementol property insuronce cloim from o policyholder, the insurer sholl
poy or deny such cloim or o portion of the cloim unless the foilure to poy is coused
by foctors beyond the control of the insurer which reosonobly prevent such
poyment.Any poyment of on initiol or supplementol cloim or portion of such cloim
mode 90 doys ofter the insurer receives notice of the cloim or mode more thon
 l5 doys ofter there ore no longer foctors beyond the control of the insurer which
reosonobly prevented such poyment, whichever is loter, beors interest of the rote
set forth in s. 55.03. lnterest begins to occrue from the dote the insurer receives
notice of the cloim.

    As the insurer, you hove o duty not only to   occept reosonoble demonds within
policy limits, but olso       to   negotiote reosonobly ond explore settlement
opportunities within the insured's coveroge. lf on insurer breoches its duties to its
insured, the compony will be lioble for oll domoges coused by the breoch,
including domoges more thon the policy limits.
   To give you o reosonoble time to evoluote ond respond, our settlement offer
sholl remoin open until 5:00 p.m. on Morch 5,2021. lf we ore unoble to resolve this
cloim, we hove been ouihorized to prepore this cose for triol.

     Pleose confer internolly ond let us know how you wish to proceed.

  ncerely yours,



Mork    R.   Weiner




Poge 4 of 34
              Case 1:21-cv-05041 Document 1-3 Filed 06/08/21 Page 6 of 7




3117 Wo CohunbuslDr.,Sllitc 205
Tanpa,Π .33607

777 13rickcllブ ヽvc。 ,Stlitc 5()()
卜Iiani,Fl。 33131


(813)388‐ 3()45
(813)435‐ 2̀11)7 Fax
ぃぃv.llla・ kwcincnaw.conl
、

Mark Wciner, Elite lnrnrigr:rtion Attomey
nrark@nrarkweinerlaw. conr




Poge 5 of34
                Case 1:21-cv-05041 Document 1-3 Filed 06/08/21 Page 7 of 7




Dole:                  02/01/2021
Co-Counsel:            Mork VVeiner Low
Policyholder:          SFMB Monogerneni LLC
lnsuronce              A. SurplUS LineslnSurOnCe COrnpOny
Corrier:               B.Slor Surplus LineslnSuronCe COn∩ pony
lndustry:              Reslouront
lnsuronce Type:        A.Commerciol CenerOILiob蘭 ly/CorΥ lmerciol Property
                       Bo Commercicl CenerolLiobi‖ ly/Commerciol Properly
Policy Period:         A. 05/15/2019‑05/15/2020
                       B. 05/15/2020‑05/15/2021
Slole:                 Florido


POL!CY REVIEW AND KEY LANCUACE:


Coveroge / Exenrptions Reference Key Lcrrrgucrge
POLICY A
Policy Declorotions              PR 001 D   Poge    I of4:
                                 (05/12)
                                 4 Pages    Premium: $109,730.00

                                            Loss   Poyoble Clouse

                                            Limit of liobility under this policy sholl in no event
                                            exceed [the omount below] $18,24,219.00 Per
                                            Occunence        Excess   of Deductibles.

                                            Poge 2 of 4:
                                            N                   Locotions           000
POLICY B IRENEWAL〕
Policy Declorotions              PR 001 D   Page l of4:
                                 (05/12)
                                 4 Pages    Prerniurn: $123,000.00

                                            Loss Poyoble Clo∪ se

                                            Limit of liobility under this policy sholl in no event
                                            exceed [the omount below] $18,947,130.00 Per
                                            Occurrence Excess of Deductibles.
  Poce 6 of34
